DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2013/0201648 A1) in view of Lim et al. US 2012/0243195 A1) and Ding et al. (US 9,651,751 B1).

Pertaining to claim 1, Cheng discloses An electronic device (see fig. 8) comprising:, wherein the printed circuit board includes (2, see fig. 8): a first circuit board (21, see fig. 8); a first interposer (25, see fig. 8) formed on a first portion of the first circuit board (21); a second interposer (the other side of 25, see fig. 8) formed on a second portion of the first circuit board (21), the second portion (the first portion of 21 where the first side of interposer 25) being adjacent to the first portion (the second portion of 21 where second side of interposer 25); a second circuit board (22, see fig. 8) coupled to the first interposer (first 25); and a third circuit board (23, see fig. 8) coupled to the second interposer (the second 25).  
 	But, Cheng does not explicitly teach a processor; and a printed circuit board on which the processor is mounted and Cheng further fails to specifically teach wherein the first interposer and the second interposer are disposed on a same surface of the first circuit board.
 	However, Lim et al. teaches a processor; and a printed circuit board (200, see fig. 4) on which the processor is mounted, (see paragraph [0074]). Cheng also teaches wherein the first interposer (125, see fig. 2) and the second interposer (126, see fig. 2) are disposed on a same surface of the first circuit board (101, see fig. 2).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a processor; and a printed circuit board on which the processor is mounted in the device of Cheng and to provide wherein the first interposer and the second interposer are disposed on a same surface of the first circuit board inside the device of Cheng based on the teachings of Lim et al by the reduction in thickness of PCB assemblies can be achieved, therefore slimmer profile mobile terminal 

 	Pertaining to claim 4, Chen discloses wherein the first portion (21), the first interposer (25), and the second circuit board (22) form one shielding space (40, see fig. 6).  
 	Pertaining to claim 5, Chen discloses wherein the second portion, the second interposer (the first 25), and the third circuit board (23) form one shielding space (40, see fig. 8).  

 	Pertaining to claim 6, Chen as modified by Lim et al. further discloses further comprising: a power management integrated circuit (see paragraph [0074]), wherein the power management integrated circuit is mounted on the first portion (see paragraph [0030] of Lim et al.)

 	Pertaining to claim 7, Chen discloses further comprising: a communication integrated circuit, wherein the communication integrated circuit (see paragraph [0074]) is mounted on one surface of the second circuit board (see paragraph [0035] of Lim et al.).

Claims 2-3 and 10-11are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2013/0201648 A1) in view of Lim et al. US 2012/0243195 A1) as applied to claim 1 above, and further in view of Yan (US 2021/0055499 A1).

 	Pertaining to claim 2, Chen and Lim et al. disclose all claimed limitations except wherein the printed circuit board has a shape in which the second portion protrudes from part of a side surface of the first portion.  
 	However, Yan teaches wherein the printed circuit board (10, see fig. 2) has a shape (see fig. 2) in which the second portion protrudes (13, see fig. 2) from part of a side surface of the first portion (11).  
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a printed circuit board has a shape in which the second portion protrudes from part of a side surface of the first portion in the device of Cheng based on the teachings of Yan in order to provide that the lens module can filter the magnetic interference of the external signal and facilitate heat generated by the lens module dissipate outside. (Abstract).
 	
  	Chen and Lim et al. disclose the claimed invention except for wherein the printed circuit board has a shape in which the second portion protrudes from part of a side surface of the first portion. 
  	However, it would have been on obvious matter of design choice to provide the printed circuit board has a shape in which the second portion protrudes from part of a 

 	Pertaining to claim 3, Chen and Lim et al. discloses wherein the second circuit board (21).
 	But, Chen and Lim et al. does not explicitly teach the third circuit board are disposed in an "L" shape over the first circuit board.  
 	However, Yan teaches the third circuit board are disposed in an "L" shape over the first circuit board (see fig. 2).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a third circuit board are disposed in an "L" shape over the first circuit board in the device of Cheng based on the teachings of Yan in order to provide that the lens module can filter the magnetic interference of the external signal and facilitate heat generated by the lens module dissipate outside. (Abstract).
 	
 	Chen and Lim et al. discloses the claimed invention except a third circuit board are disposed in an "L" shape over the first circuit board.
 	However,  it would have been on obvious matter of design choice to provide, a third circuit board are disposed in an "L" shape over the first circuit board since such modification would have involved a mere change in the size of a component. A change 

 	Pertaining to claim 10, Chen as modified by Lim et al. further discloses a camera power integrated circuit (see paragraph [0042] of Lim et al.) , wherein the camera power integrated circuit is mounted on the second portion (see paragraph [0030] of Lim et al.).

 	Pertaining to claim 11, Chen as modified by Lim et al. further discloses, further comprising: a display device; and a display power integrated circuit (see paragraph [0030] of Lim et al.) configured to supply electric power to the display device, wherein the display power integrated circuit is mounted on one surface of the third circuit board (see paragraph [0042] of Lim et al.).  


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2013/0201648 A1) in view of Lim et al. US 2012/0243195 A1) as applied to claim 1 above, and further in view of Kimata ((US 2020/0068730 A1).

 	Pertaining to claim 8, Chen discloses, the first surface being configured to face the first circuit board (21). 
 	But, Chen and Lim et al do not explicitly teach wherein the communication integrated circuit is mounted on a first surface of the second circuit board and wherein a 
 	However, Kimata teaches wherein the communication integrated circuit (93, see fig. 2) is mounted on a first surface of the second circuit board (90), wherein a connector connected (94b, see fig. 2) to the communication integrated circuit (94, see fig. 2) is mounted on a second surface of the second circuit board (90), the second surface being opposite to the first surface (see fig. 2).  
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a communication integrated circuit is mounted on a first surface of the second circuit board and wherein a connector connected to the communication integrated circuit is mounted on a second surface of the second circuit board, the second surface being opposite to the first surface in the device of Cheng based on the teachings of Kimata in order to provide a circuit board module capable of effectively performing input and output to and from more than two communication ICs by using only one female connector having multiple terminals, the multiple terminals include at least one first terminal connected to a first circuit pattern  on a first side 90a of the sensor circuit board  and at least one second terminal  connected to a second circuit pattern a on a second side 90b thereof. (Abstract).

 Claims 9 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2013/0201648 A1) in view of Lim et al. US 2012/0243195 A1) as applied to claim 1 above, and further in view of Kim et al. (US 2019/0067821 A1).

 	Pertaining to claim 9, Chen and Lim et al. disclose all claimed limitation except a sub-printed circuit board, wherein the communication integrated circuit is connected to the sub-printed circuit board through a flexible printed circuit board (FPCB) connected to the connector.  
 	However, Kim et al. teaches a sub-printed circuit board, wherein the communication integrated circuit is connected to the sub-printed circuit board through a flexible printed circuit board (FPCB) connected to the connector, (see paragraph [0062], lines 12-16).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wherein the communication integrated circuit is connected to the sub-printed circuit board through a flexible printed circuit board (FPCB) connected to the connector in the device of Cheng based on the teachings of Kim et al. in order to provide an antenna device and/or an electronic device with such antenna devices that are utilized to secure a resonance frequency in multiple different frequency bands even in a small space (summary).

 	Pertaining to claim 14, Chen and Lim et al. disclose all claimed limitation except
a battery, wherein the battery is connected to the third circuit board through an FPCB.  
 	However, Kim et al. discloses a battery (189), wherein the battery (189) is connected to the third circuit board through an FPCB, (see paragraph [0062], lines 12-16).


 	Pertaining to claim 15, Chen and Lim et al. disclose all claimed limitations except an antenna module, wherein the antenna module is connected to the second circuit board through an FPCB.
 	However, Kim et al. discloses an antenna module (see paragraph [0032], wherein the antenna module (see paragraph [0032]) is connected to the second circuit board through an FPCB, (see paragraph [0062]).
  	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an antenna module, wherein the antenna module is connected to the second circuit board through an FPCB in the device of Cheng based on the teachings of Kim et al. in order to provide an antenna device and/or an electronic device with such antenna devices that are utilized to secure a resonance frequency in multiple different frequency bands even in a small space (summary).

Pertaining to claim 16, Chen discloses all claimed invention except for wherein the first circuit board has a larger area than at least one of the second circuit board and the third circuit board.  
It would have been on obvious matter of design choice to make the first circuit board has a larger area than at least one of the second circuit board and the third circuit board, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955)

 	Pertaining to claim 17, Chen discloses all claimed invention except for wherein the first portion of the first circuit board overlaps the second circuit board and does not overlap the third circuit board, and wherein the second portion of the first circuit board overlaps the third circuit board and does not overlap the second circuit board
 	It would have been on obvious matter of design choice to make wherein the first portion of the first circuit board overlaps the second circuit board and does not overlap the third circuit board, and wherein the second portion of the first circuit board overlaps the third circuit board and does not overlap the second circuit board , since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955)


Pertaining to claim 18, Chen discloses all claimed invention except for wherein the first interposer is formed in a first closed curve shape, and wherein the second interposer is formed in a second closed curve shape
 	It would have been on obvious matter of design choice to make wherein the first interposer is formed in a first closed curve shape, and wherein the second interposer is formed in a second closed curve shape, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

 	Pertaining to claim 19, Chen discloses all claimed invention except for wherein the second closed curve shape is different from the first closed curve shape
 	It would have been on obvious matter of design choice to make wherein the second closed curve shape is different from the first closed curve shape, and wherein the second interposer is formed in a second closed curve shape, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955)
 
 	Pertaining to claim 20, Chen discloses, wherein the first circuit board (21) is spaced apart from at least one of the second circuit board (22) and the third circuit board (23) in a first direction, wherein the second circuit board (22) and the third circuit board(23) are spaced apart from each other in a second direction (see fig. 8) different .

 	Response to Arguments
Applicant's arguments with respect to claims 1-11 and 14-20 have been considered but are moot in view of the new ground(s) of rejection. 


Allowable Subject Matter
6.  	Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: regarding claim 2, the specific limitations of "wherein the display power integrated circuit is mounted on a first surface of the third circuit board, the first surface being configured to face the first circuit board, and wherein a connector connected to the display power integrated circuit is mounted on a second surface of the third circuit board, the second surface being opposite to the first surface of the third circuit board" in combination with the remaining elements, are not taught or adequately suggested by the prior art of record. Claim 13 depend from claim 12 and is therefore allowed for at the same reasons.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Seo et al. (US 2008/0309844 A1), Besel et al. (US 2019/0089037 A1).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848